Citation Nr: 0701748	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-03 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.

2.  Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1976 to 
December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO) that determined that the requisite new and 
material evidence had not been received to reopen the 
previously denied claim of entitlement to service connection 
for residuals of a low back injury.

In September 2005 and January 2006, the Board received 
communications from the appellant's representative indicating 
that the appellant desired to attend a Board videoconference 
hearing before a Veterans Law Judge, and the Board remanded 
this case in February 2006 so that this hearing could be 
conducted.  The requested videoconference hearing was held in 
May 2006.  The case is now ready for appellate review.

Given the favorable disposition of the issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for residuals of a low 
back injury, the issue will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for 
additional development and de novo review.  VA will notify 
the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied reopening of the appellant's claim for 
service connection for residuals of a low back injury in an 
unappealed rating decision in July 2003.

2.  Evidence received since the July 2003 rating decision 
bears directly and substantially upon the specific matter of 
whether the appellant has a current back disability, is 
neither cumulative nor redundant, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted since the July 2003 rating decision 
wherein the RO denied the appellant's claim for service 
connection for residuals of a low back injury is new and 
material, and the appellant's claim is reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 
20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a May 2004 letter 
from the RO to the appellant.  This letter informed him of 
what evidence was required to substantiate his claim and of 
his and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  This letter was 
issued before the initial adjudication of this claim in 
November 2004, and there is therefore no prejudicial timing 
defect under Pelegrini, especially where the appellant has 
since been provided the opportunity to respond to this VCAA 
notification prior to the readjudication of his claim in the 
subsequent January 2005 statement of the case (SOC) and the 
July 2005 supplemental statement of the case (SSOC).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The appellant was provided with notice as to the means by 
which a disability rating and effective date for any 
disability benefit award on appeal are determined as part of 
a March 2006 letter from the RO.  Therefore, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, as well as post-service 
VA medical center treatment records and treatment records 
from private hospitals.  No VA examinations appear to have 
been conducted.  The appellant was afforded the opportunity 
for a hearing before a member of the Board, which took place 
by videoconference in May 2006.  The transcript of that 
hearing has been included and reviewed as part of the Board's 
review of the appellant's new and material evidence claim.  
As will be discussed below, there is still evidence that may 
be obtained to assist in the adjudication of the appellant's 
service connection claim.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 2002 & Supp. 2006).  38 C.F.R. § 3.104(a).  A 
final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  38 C.F.R. § 3.104(a).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence." 3 8 U.S.C.A. § 5108.

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In December 1988, the RO denied the appellant's claim of 
entitlement to service connection for residuals of a back 
injury.  The appellant did not appeal that decision, and it 
became final.  In rating decisions dated in January 1997, 
January 1997, July 2003, and November 2004, the RO determined 
that the requisite new and material evidence had not been 
received to reopen a previously denied and final claim of 
entitlement to service connection for residuals of a back 
injury.  The appellant was provided notice of each of those 
decisions, and did not submit a timely notice of disagreement 
within one year of each of those notices, except for the 
November 2004 notice which is the subject of this appeal. 

The July 2003 RO decision, the last time the claim of 
entitlement to service connection for residuals of a back 
injury was finally disallowed on any basis, is final and may 
not be reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, 
the appellant's claim for entitlement to service connection 
for residuals of a back injury may be reopened only if new 
and material evidence has been secured or presented since the 
RO action.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

As pertinent to the present case, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).

The passage of the VCAA did not alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  The 
requirement that a claim be well grounded is no longer 
applicable.  Therefore, the former three-step analysis now 
requires just two: a determination of whether the claim 
should be reopened and, if so, adjudication on the merits 
after compliance with the duty to assist.

Having carefully reviewed the evidence of record as to the 
appellant's claimed entitlement to service connection for 
residuals of a low back injury, in light of the applicable 
law, the Board finds that there has been received the 
requisite new and material evidence to reopen the claim of 
entitlement to service connection for residuals of a low back 
injury.

In the initial December 1988 rating decision, the appellant's 
entitlement to service connection for residuals of a back 
injury was denied on the grounds that the appellant had 
demonstrated no evidence of a current back problem or history 
of a back problem in the medical interview that took place at 
release from active duty.  The RO also noted that the 
appellant had not shown any indication on his application of 
continuing treatment since service for a back condition.  
However, undated records of post-service medical treatment 
from Kaiser Permanente reveal that the appellant complained 
of back pain, which was thought to possibly be traumatic 
arthritis.  At an April 1982 appointment, the appellant 
complained of low back pain, which was believed to be the 
result of a fall down steps two weeks prior.  An August 1986 
x-ray of the appellant's lumbar spine, taken as a result of 
the appellant's complaints of lumbar back pain since 1978, 
was within normal limits.  In October 1993, the appellant was 
diagnosed with musculoskeletal back pain after he complained 
of low back pain since an injury in service.  He complained 
of low back pain in October 1994, after a fall the week 
before, and again in January 1995.  Recently submitted 
medical records from the VA medical center, including a 
September 2004 CT scan of the appellant's lumbar spine, show 
mild disc bulging.  

This evidence received since the 2003 denial bears directly 
and substantially upon the specific matter under 
consideration - whether the appellant has residuals of a low 
back injury that may be related by competent medical evidence 
to a disease or injury in service - and was not considered by 
the RO in its July 2003 decision.  Assuming its credibility, 
the evidence added to the record subsequent to the July 2003 
unappealed denial provides additional information and details 
that should be considered in order to fairly decide the 
merits of the claim, in that they show evidence of both a 
current low back condition and the receipt of treatment for 
this condition since service, reasons given for the July 2003 
denial of reopening of the claim.

In summary, evidence submitted since the July 2003 rating 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for residuals of a low back 
injury.  The evidence received subsequent to the July 2003 RO 
decision and notification is new and material, and serves to 
reopen the appellant's claim of entitlement to service 
connection for residuals of a low back injury.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156, 3.159, 
3.304 (2006).


ORDER

Having received new and material evidence to reopen a claim 
of entitlement to service connection for residuals of a low 
back injury, the appeal is granted to this extent only.


REMAND

New and material evidence has been received to reopen a claim 
of entitlement to service connection for residuals of a low 
back injury.  However, there is evidence in the record that 
the appellant has suffered at least two falls since service 
that have resulted in complaints of back pain.  There is no 
statement from a medical professional definitively connecting 
or denying an etiological connection between the appellant's 
complaints of back pain and his active service, and the claim 
will be remanded so that an opinion on this matter may be 
obtained.


Accordingly, the case is REMANDED for the following actions:

1.  The AMC should obtain copies of 
outstanding treatment records pertaining 
to the appellant's low back, specifically 
covering the period from September 25, 
2004, to the present.

2.  The AMC should arrange for a VA 
examination of the appellant by an 
appropriate medical professional.  
The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was reviewed in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

It is requested that the examiner address 
the following medical issues:

Is it at least as likely as not (50 
percent or greater likelihood) that any 
residual(s) of low back injury found on 
examination is/are related to service on 
any basis, or if preexisting service, 
was/were permanently increased in severity 
thereby beyond the natural progression?

Any opinions provided by the medical 
specialist must be accompanied by a 
complete rationale.

3.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.

In particular, the AMC should review the 
requested examination report and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the issue of entitlement to 
service connection for residuals of a low 
back injury on a de novo basis.

If the benefit requested on appeal is not 
granted to the appellant's satisfaction, 
the AMC should issue a SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No action 
is required of the appellant until he is 
notified by the AMC; however, the 
appellant is hereby notified that failure 
to report for any scheduled VA 
examination(s) without good cause shown 
may adversely affect the outcome of his 
claim for service connection, and may 
result in a denial. 38 C.F.R. § 3.655 
(2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


